ORDER

This Court having considered the Joint Petition to Suspend Respondent for Thirty (30) Days filed by the Attorney Griev*352anee Commission of Maryland, Petitioner, and Kirk D. Crawley, Respondent, it is this 17th day of March, 2000,
ORDERED by the Court of Appeals of Maryland that Kirk D. Crawley be, and he hereby is, suspended from the practice of law for a period of thirty (30) days, effective immediately; and it is further
ORDERED that the Clerk of this Court shall strike the name of Kirk D. Crawley from the register of attorneys in this Court and, pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in this State; and it is further
ORDERED that upon conclusion of his suspension, the Respondent’s practice shall be monitored for a period of one year by Gill Cochran, Esquire, who is to submit monthly reports to Bar Counsel for six months and quarterly reports thereafter; and it is further
ORDERED that the Respondent shall refund attorney’s fees received from Everett Samuel in the amount of $2,500.00 by making eleven (11) monthly payments of $208.33 and a final payment of $208.37 to Mr. Samuel; and it is further
ORDERED that the Respondent shall reimburse the Petitioner’s costs in the amount of $847.50 in compliance with the payment schedule that his attorney has set forth in writing to Bar Counsel.